Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000128
                                                     30-MAR-2012
                                                     02:49 PM



                       NO. SCPW-12-0000128


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  CHRIS GRINDLING, Petitioner,


                               vs.


     THE HONORABLE JOSEPH E. CARDOZA, JUDGE OF THE CIRCUIT

   COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Chris Grindling's

petition for a writ of mandamus, it appears that petitioner

asserts that the respondent judge has ordered the clerks not to

file a habeas corpus petition, but the assertion is not supported

by any papers appended to the mandamus petition and the assertion

cannot be independently confirmed by this court.   Therefore,

petitioner fails to demonstrate a clear and indisputable right to

relief and petitioner is not entitled to mandamus relief.     See

Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action.); HRAP 21(a)


("Copies of any order . . . that may be essential to an


understanding of the matters set forth in the [mandamus] petition


shall be attached to the petition.").   Accordingly,


          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED:   Honolulu, Hawai'i, March 30, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna





                                 2